           Case 1:12-cr-00791-RJS Document 58 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                 -v-                                               No 12-cr-791 (RJS)
                                                                        ORDER
 SIXTO ORTIZ

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         A presentment on the specifications of Sixto Ortiz’s violation of supervised release is

scheduled to occur at 4:30 p.m. today via the CourtCall videoconference system. Members of the

public may monitor the proceeding through CourtCall’s public access audio line by using the

following credentials:

                Dial-in:             855-268-7844
                Access code:         67812309#
                PIN:                 9921299#


SO ORDERED.

Dated:          September 30, 2020
                New York, New York

                                             ______________________________
                                             _______________________________
                                             RICHARD J.  J SULLIVAN
                                             UNITED STATES CIRCUIT JUDGE
                                             Sitting by Designation
